23 F.3d 401NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re Aaron HOLSEY, Petitioner.
No. 93-8081.
United States Court of Appeals, Fourth Circuit.
Submitted March 17, 1994.Decided April 4, 1994.

Aaron Holsey, petitioner pro se.
PETITION DENIED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Aaron Holsey petitions this Court for a writ of mandamus directing the district court to reassign his cases in the District of Maryland to another district judge.  Holsey has failed to show any bias on the part of the district judge that would warrant recusal.   See In re Beard, 811 F.2d 818, 827-32 (4th Cir.1987).  Accordingly, we grant leave to proceed in forma pauperis and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not significantly aid the decisional process.


2
PETITION DENIED.